Title: To Thomas Jefferson from Joseph Bloomfield, 30 April 1802
From: Bloomfield, Joseph
To: Jefferson, Thomas


            Respected Sir,
              Trenton, New Jersey, April 30th: 1802.
            I take the liberty of transmitting the enclosed. I have letters from Perth-Amboy, which mention that Daniel Marsh, late Collector of that Port, was drowned on the 27: inst.
            John Heard raised a company of Dragoons, always kept a full company, and served with great credit and reputation during our revolutionary war, and is now general of the cavalry of this State.
            He was defeated in his application to Mr. Adams, for the Collectors-office of the Port of Perth Amboy, when Andrew Bell, was appointed, & indeed, expected the office when Danl. Marsh was commissioned.
            As Genl Heard will resign the office of Marshal, I beg leave to solicit the appointment of Collector of the Port of P. Amboy in his behalf; as I am very confident, it is universally desired by the Republicans in that district, and indeed I believe, no man would be more acceptable to the public in general.
            It is unpleasent to say any thing unfavorable of any man: but I think it a duty, that in case Capt. John Angus, a Scotchman, of P Amboy, Should be recommended, by the federal characters from that quarter, to mention, that in the Summer of 1800—Angus promised me & the Republicans of Middlesex county to do all in his power at the Autumn Elections, in favor of the Republican tickets: instead of which, he joined & was a most violent partisan in the opposition, & actually exposed & give copys of a confidential letter, I had written to him from the convention, we held 30: September 1800 at Princeton, on the Subject of the Presidential and Congressional elections.—It would be indiscreet to trouble you, with further particulars, but the appointment of Angus, would grieve every Republican in this State; for the part he has lately Acted at the elections, & particularly in 1800, is as generally known as reprobated by every man of honor and principle, of all partys.
            If Genl. Heard shall be appointed, I engage, if the Commission shall be transmitted under cover to me, to forward his resignation of the Marshalls office before he shall receive the Commission of Collector of the port of Perth Amboy.
            If Congress shall not have adjourned before this reaches Washington, I beg leave to refer to the Representatives in Congress, from this State, as well of the character of Genl Heard as of Capt Angus, particularly to Messrs. Condit & Southard, whose residence is within the district of the port of Perth-Amboy.
            
            I have now to apologize for the freedom I have taken, and avail myself of this opportunity of renewing assurances of my high respect & esteem, & that I am,
            most truly & sincerely, Your devoted Servant
            Joseph Bloomfield
          